 1

 2

 3

 4                               IN THE UNITED STATES DISTRICT COURT

 5                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

 6                                         OAKLAND DIVISION

 7
       UNITED STATES OF AMERICA,                            Case No.: CR 17–00516 JST
 8
                        Plaintiff,                          [PROPOSED] ORDER TO SET CHANGE
 9                                                          OF PLEA HEARING AND TO VACATE
               v.                                           DATES
10
       MARCUS REDIC,
11
                        Defendant.
12

13
            Based on the reason provided in the stipulation of the parties above, and for good cause
14
     shown, the Court hereby resets the motion hearing date on November 9, 2018, at 1:30 p.m., to
15
     November 9, 2018, at 9:30 a.m., for a change of plea hearing. The Court further vacates the
16
     briefing schedule on pretrial motions, the November 16, 2018, pretrial conference date, the
17
     December 3, 2018, trial date and the government’s October 12, 2018, discovery cut off and
18
     disclosure date.
19

20

21   October 9, 2018
     _____________________                        __________________________________
22   DATE                                         THE HONORABLE JON S. TIGAR
                                                  United States District Judge
23

24

25

26
27

28

                                                      -3-
